     Case 5:20-cv-03098-SAC Document 7 Filed 05/12/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


ANTONIO FLEMMING,

                                 Plaintiff,

             v.                                           CASE NO. 20-3098-SAC

REGINALD BAKER,


                                 Defendant.


                              ORDER TO SHOW CAUSE

      Plaintiff filed this civil rights action under 42 U.S.C. 1983.

On April 1, 2020, the matter was transferred to this Court from the

Western District of Missouri. On the same day, the clerk of the court

entered a Notice of Deficiency (NOD)(Doc. 6) directing plaintiff to

either pay the $400.00 filing fee or file a motion to proceed without

prepayment of fees by May 1, 20201. The NOD provides that “[i]f you

fail to comply within the prescribed time, the Judge presiding over

your case will be notified of your non-compliance, and this action

may be dismissed without further notice for failure to comply with
this court order.” (Doc. 6 at 1.)

      Plaintiff is ordered to show good cause why this matter should

not be dismissed without prejudice under Rule 41(b) of the Federal

Rules of Civil Procedure for failure to comply with a court order.

Rule 41(b) “authorizes a district court, upon a defendant’s motion,

to order the dismissal of an action for failure to prosecute or for

failure to comply with the Federal Rules of Civil Procedure or ‘a court
order.’” Young v. U.S., 316 F. App’x 764, 771 (10th Cir. 2009). “This

1 The Court notes that plaintiff filed a motion for leave to proceed in forma pauperis
in the Western District of Missouri but did not submit a certified financial
statement as required by the federal in forma pauperis statute, 28 U.S.C. 1915.
    Case 5:20-cv-03098-SAC Document 7 Filed 05/12/20 Page 2 of 2




rule has been interpreted as permitting district courts to dismiss

actions sua sponte when one of these conditions is met.” Id. (citing

Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962); Olsen v. Mapes,

333 F.3d 1199, 1204 n.3 (10th Cir. 2003)). “In addition, it is well

established in this circuit that a district court is not obligated

to follow any particular procedures when dismissing an action without

prejudice under Rule 41(b).” Young, 316 F. App’x at 771-72 (citation

omitted).

     Plaintiff has filed to submit the filing fee or a properly

supported motion to proceed in forma pauperis within the time allowed.

Therefore, the Court will direct him to show good cause why this matter

should not be dismissed without prejudice under Rule 41(b).

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff is granted to

and including May 28, 2020, to show cause why this matter should not

be dismissed without prejudice under Rule 41(b).

     IT IS SO ORDERED.

     DATED:   This 12th day of May, 2020, at Topeka, Kansas.


                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
